DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 1 and 5 is withdrawn in view of the newly discovered reference(s) to Sokol et al. in U.S. Patent No. 9,144,861 and Nomura et al. in U.S. Patent Application Publication No. 2016/0288258.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sokol et al. in U.S. Patent No. 9,144,861.  Sokol et al. discloses in figure 2 an elongated member (element 205, considered to be tubular, see column 4,lines 63-65) with an optical device (element 220) configured to direct the laser beam through an aperture (element 215), the interior edges of the elongated member (element 205) creating an interior laser beam delivery channel.  Sokol et al. further discloses in this figure 2 embodiment “at least one capillary tube 245 may be integrally incorporated into elongated member 205” (see column 6, lines 42-.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sokol et al. in U.S. Patent No. 9,144,861 as applied to claim 1 above, and further in view of Nomura et al. in U.S. Patent Application Publication No. 2016/0288258. Sokol et al. does not disclose that the optical device is spaced longitudinally from the aperture. Nomura et al. in figure 12 teaches an optical device (element 3, see paragraphs 74-78) that is spaced longitudinally from the aperture.  It would have been obvious to adapt Sokol et al. in view of Nomura et al. to provide this to supply the laser beam.
Allowable Subject Matter
Claims 6-20 are allowed.
Claims 2,3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Pirl in U.S. Patent No. 5,066,846 discloses using a bladder (element 122, see column 10,lines 21-40 and claim 13) for detachably securing a tubular welder housing (element 3) within a heat exchanger tube (element 22). Hawkins in U.S. Patent No. 5,611,948 discloses using a motor (620) for moving a conduit (element 210) into and out of a tube (element 60); see column 8, line 54 to line 64 and column 9, lines 26-34).  Pirl in U.S. Patent No. 5,491,317 discloses a bladder for securing a weld head in a pipe (see column 9, lines 42-62).  Findlan et al. in U.S. Patent No. 5,514,849 discloses using leaf springs (element 222) urges shoes (element 224) to engage the interior wall of a tube (20) (see column 7, lines 8-20).  Hawkins in U.S. Patent No. 5,611,948 discloses using a camlock (element 290, see column 6,lines 5-34) disclosed to intimately engage a tube 60’ near the tube 60 to be examined or repaired.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S. Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761